United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Peter Bryant, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0791
Issued: June 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 27, 2020 appellant filed a timely appeal from a September 3, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly calculated that appellant received a $134,768.70
overpayment due to his forfeiture of compensation for the periods October 15, 1993 through
October 21, 1997 and January 1, 1998 through February 12, 2012.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On September 22, 1966 appellant, then a 20-year-old machinist, filed an occupational
disease claim (Form CA-2) alleging that he fractured a vertebra on that same date when he tripped
over an air hose and fell down an inclined ladder. OWCP accepted the claim for a closed C1
fracture. Appellant returned to limited-duty work on March 22, 1967, but claimed a recurrence of
disability (Form CA-2a) as of September 25, 1967. It thereafter paid appellant wage-loss
compensation for total disability. Appellant did not return to work.
By decision dated August 18, 2016, OWCP determined that appellant had forfeited his
right to compensation for the period January 15, 1993 through February 12, 2012 because he
knowingly failed to report self-employment activities and also understated the amount of his
weekly earnings on EN1032 forms. By decision dated September 27, 2016, it determined that he
received an overpayment of compensation in the amount of $139,848.73 because he forfeited his
compensation from January 15, 1993 through February 12, 2012. OWCP found that appellant was
at fault in the creation of the overpayment because he knowingly accepted payments that he knew
he was not entitled to and he failed to furnish information, which he should have known to be
material. It further determined that, therefore, the overpayment was not subject to waiver of
recovery.
Appellant appealed to the Board and, by decision dated April 11, 2018,4 the Board affirmed
OWCP’s August 18 and September 27, 2016 decisions in part and set them aside in part. The
Board remanded the case to OWCP for further proceedings. The Board found that the 16 EN-1032
forms signed by appellant established a forfeiture of compensation for the period October 15, 1993
through October 21, 1997 and January 1, 1998 through February 12, 2012. Based upon these
findings, the Board concluded that he “knowingly” omitted his earnings under section 8106(b)(2)
of FECA (5 U.S.C. § 8106(b)(2)) by failing to report his self-employment activities and earnings,
as well as understating his earnings, for the periods October 15, 1993 through October 21, 1997
and January 1, 1998 through February 12, 2012, i.e., the portion of the forfeiture period covered
by the 16 EN1032 forms submitted. The Board also found that OWCP failed to establish a
forfeiture of compensation from January 15 through October 14, 1993. The Board further
determined that there was no form or document in the record on which appellant knowingly failed
3

Docket No. 17-0717 (issued April 11, 2018), petition for recon. denied, Docket No. 17-0717 (issued
February 15, 2019).
4

See id.

2

to report employment activities or earnings for the period October 22 through December 31, 1997.
The Board found that OWCP failed to establish that it provided him an EN1032 form covering
this period and he did not address this period of employment on any of the submitted EN1032
forms. Therefore, the Board set aside OWCP’s finding with respect to forfeiture for the period
January 15 through October 14, 1993 and October 22 through December 31, 1997. The Board
found that appellant forfeited his right to compensation for the periods October 15, 1993 through
October 21, 1997 and January 1, 1998 through February 12, 2012.
With respect to OWCP’s finding that, an overpayment of compensation was created, the
Board found that OWCP properly determined that appellant was at fault in the creation of the
overpayment, which occurred due to his forfeiture of compensation. The Board noted that the
explicit language of the EN1032 forms clearly showed that he knew or should have known that
the nature of his activities would require him to report such employment activities on the forms.
The Board found that appellant’s failure to accurately report his earnings and employment
activities on the EN1032 forms similarly constituted a failure to provide information, which he
knew or should have known to be material. The Board found that, consequently, appellant was
not eligible for waiver of recovery of the overpayment, which OWCP had calculated to total
$139,848.73 based on its forfeiture determination. The Board determined that, given its
modification of OWCP’s forfeiture finding, the case had to be remanded to OWCP to recalculate
the overpayment based on the forfeiture of compensation for the proper period as found by the
Board.
In an April 12, 2019 letter, which it characterized as a de novo preliminary finding, OWCP
advised appellant that, pursuant to the Board’s April 11, 2018 decision, it had recalculated the
overpayment to total $134,768.70. It provided detailed calculations showing that he received
$4,020.25 in FECA compensation for the period January 15 through October 14, 1993 and
$1,059.78 in FECA compensation for the period October 22 through December 31, 1997, i.e., the
periods that the Board found that he did not forfeit compensation.5 OWCP noted that it subtracted
$5,080.03 ($4,020.25 plus $1,059.78) from its previous overpayment amount of $139,848.73 to
derive the new overpayment amount of $134,768.70. It further advised that the Board had affirmed
its prior finding of fault in the creation of the overpayment, which precluded waiver of recovery of
the overpayment, but also noted that it had made a preliminary determination that appellant was at
fault in the creation of the overpayment. OWCP provided appellant 30 days to respond to its letter,
no response was received within the afforded time period.
By decision dated September 3, 2019, OWCP determined that appellant received a
$134,768.70 overpayment of compensation due to his forfeiture of compensation for the periods
October 15, 1993 through October 21, 1997 and January 1, 1998 through February 12, 2012.
LEGAL PRECEDENT
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the

5

OWCP attached payment records in support of its recalculation of the overpayment.

3

performance of his or her duty.6 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”7
ANALYSIS
The Board finds that OWCP properly calculated that appellant received a $134,768.70
overpayment of compensation due to his forfeiture of compensation for the periods October 15,
1993 through October 21, 1997 and January 1, 1998 through February 12, 2012.
The Board notes that, in its April 11, 2018 decision, it remanded the case to OWCP for
recalculation of the overpayment, previously determined to total $139,848.73, given that it had
modified the basis for the overpayment when it determined that OWCP had only established
appellant’s forfeiture of compensation for the periods October 15, 1993 through October 21, 1997
and January 1, 1998 through February 12, 2012. In its April 11, 2018 decision, the Board not only
modified the period of forfeiture, which served as the basis for the overpayment, but also
determined that he received an overpayment and was at fault in the creation of the overpayment,
thereby precluding waiver of recovery of the overpayment.
The Board has final authority to determine questions of law and fact. The Board’s
determinations are binding upon OWCP and must, of necessity, be so accepted and acted upon by
the Director of OWCP.8 A decision of the Board is final upon the expiration of 30 days following
the date of its order and, in the absence of new review by the Director, the subject matter is res
judicata and not subject to further consideration by the Board.9 Therefore, the determinations the
Board made in its April 11, 2018 decision regarding the forfeiture periods, the fact of the
overpayment and the finding of fault precluding waiver of recovery of the overpayment are res
judicata and not subject to further consideration by the Board.10 The only matter currently before
the Board is whether OWCP, in its September 3, 2019 decision, properly recalculated the amount of
the overpayment as instructed by the Board in its April 11, 2018 decision.

6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

See Paul Raymond Kuyoth, 27 ECAB 498, 503-04 (1976); Anthony Greco, 3 ECAB 84 (1949). See also Frank W.
White, 42 ECAB 693 (1991) (Board’s order in a prior appeal imposed an obligation on the Director to take particular
actions as directed). See L.C., Docket No. 09-1816 (issued March 17, 2010) (OWCP did not follow the Board’s
instructions in ascertaining the information necessary to determine pay rate).
9

Clinton E. Anthony, Jr., 49 ECAB 476, 479 (1998). See 20 C.F.R. § 501.6(d). The Board notes that the Board
denied appellant’s petition for reconsideration of the April 11, 2018 decision. See supra note 3.
10

In an April 12, 2019 letter produced after the Board’s April 11, 2018 decision, OWCP noted that it had made a
preliminary determination that appellant was at fault in the creation of the overpayment. Given the Board’s finding that,
on this issue, OWCP did not explain its basis for ostensibly revisiting the issue of fault. On appeal counsel argues that
appellant was not at fault in the creation of the overpayment. However, the Board notes that, for the above-stated
reasons, the issue of fault in the creation of the overpayment is not currently before the Board.

4

The Board finds that OWCP conducted a proper recalculation to determine that appellant
received a $134,768.70 overpayment of compensation. As noted, the overpayment was created by
appellant’s forfeiture of compensation for the periods October 15, 1993 through October 21, 1997
and January 1, 1998 through February 12, 2012 and is not subject to waiver. In connection with
its recalculation, OWCP presented payment documents, which demonstrate that it properly
recalculated the overpayment. It provided detailed calculations showing that appellant received
$4,020.25 in FECA compensation for the period January 15 through October 14, 1993 and
$1,059.78 in FECA compensation for the period October 22 through December 31, 1997, i.e., the
periods that the Board found he did not forfeit compensation. OWCP noted that it subtracted
$5,080.03 ($4,020.25 plus $1,059.78) from its previous overpayment figure of $139,848.73 to
derive the new overpayment amount of $134,768.70. The Board has reviewed the payment
documents of record and notes that they show that appellant received $134,768.70 in FECA
compensation during the periods that he forfeited compensation, i.e., October 15, 1993 through
October 21, 1997 and January 1, 1998 through February 12, 2012. Therefore, the Board finds that
the case record supports the finding that OWCP properly calculated the overpayment in the amount
of $134,768.70.
CONCLUSION
The Board finds that OWCP properly calculated that appellant received a $134,768.70
overpayment of compensation due to his forfeiture of compensation for the periods October 15,
1993 through October 21, 1997, and January 1, 1998 through February 12, 2012.

5

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

